Citation Nr: 1711641	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  07-13 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to April 13, 2016, and in excess of 40 percent as of April 13, 2016 for lumbosacral strain, degenerative disc disease at L4-L5.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to December 2003.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which reduced the Veteran's rating for her low back disability from 20 percent to 10 percent, effective October 1, 2006, based on a routine review of her compensation level initiated in March 2006. 

In a December 2012 rating decision, the RO granted a 20 percent rating for the low back, effective February 17, 2011.  In October 2013, the Board restored the prior rating of 20 percent for the low back, resulting in a continuous 20 percent rating since discharge from service in December 2003.  The Board also remanded the question of entitlement to an increased rating for additional development.  

In a March 2015 decision, the Board determined that the issue of entitlement to a TDIU was part of the Veteran's increased rating claim for lumbosacral strain and degenerative disc disease at L4-L5.  The Board remanded the claims for further procedural and evidentiary development.  As discussed in more detail below, the Board finds that there has not been substantial compliance with the remand directives and that it may not proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified as to these matters at a formal hearing before a decision review officer (DRO) at the RO in December 2008, as well as at a Board hearing at the RO in July 2013.  Transcripts of both hearings are of record. 

The Board observes that the Veteran's appeal for an increased disability rating for lumbosacral strain degenerative disc disease included the issue of entitlement to a separate rating for any associated radiculopathy of the lower extremities.  During the pendency of the appeal, a rating decision dated in September 2016 granted service connected for radiculitis of the left lower extremity and assigned a 20 percent disability evaluation with an effective date of April 13, 2016, and entitlement to radiculitis of the right lower extremity and assigned a 20 percent disability evaluation with an effective date of April 13, 2016.  The Board finds that the grant of service connection for the radiculitis of the bilateral lower extremities constitute full awards of the benefits sought on appeal with respect to these particular issues.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status. 

The electronic claims file shows that the Veteran perfected his appeal in a March 2016 substantive appeal with respect to the issues of entitlement to service connection for anxiety, posttraumatic stress disorder, and major depressive disorder.  The Veteran's representative informed the RO in October 2016 that the Veteran requested a video conference Board hearing.  The RO certified the appeal to the Board in January 2017.  The Veterans Appeals Control and Locator System (VACOLS) shows that this issue has not been transferred to the Board and that the RO is still taking action on this issue.  The requested travel Board hearing needs to be scheduled for this issue as requested in October 2016.  As such, the Board will not accept jurisdiction over these claims at this time.  If otherwise in order, the issues will be the subject of a subsequent Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board regrets further delay regarding the issues on appeal; however, there has not been substantial compliance with prior remand directives.

With respect to the Veteran's increased rating claim for degenerative disc disease of the lumbosacral spine and entitlement to TDIU claim, the Board requested the VA examiner to describe the effects of the Veteran's low back disability and any associated neurological abnormalities on her ability to secure or follow a substantially gainful occupation and to consider the Veteran's level of education, special training, and previous work experience.  The VA examiner in April 2016 noted that the Veteran reported that she last worked two years ago as a lunch lady at a preschool.  She had to sit down a lot and missed approximately 1 day per week because of her back and leg systems.  The examiner did not further discuss the effect of the Veteran's service-connected back disability and radiculitis of the bilateral lower extremities on the Veteran's ability to obtain and sustain substantially gainful employment.  Thus, a remand is necessary in order to obtain a medical opinion regarding the impact of the Veteran's service-connected disabilities on her ability to obtain and maintain substantially gainful employment.

The Board notes that any development of the TDIU issue may have an impact on the complete picture of the increased rating claim for lumbosacral strain, degenerative disc disease at L4-L5, and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  New information obtained after further development of the Veteran's claim for TDIU (to include a VA examination and opinion to determine whether his service-connected disabilities render him unemployable) could produce further evidence regarding the severity of the Veteran's service-back disabilities, thereby affecting the adjudication her increased rating claim.  Thus, adjudication of the issue of entitlement to an increased disability rating for lumbosacral strain, degenerative disc disease at L4-L5 must be deferred as the Board is remanding the TDIU claim for further development.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from her full and detailed work history, to include where she worked, length of time she worked, salary, and any missed work due to her symptoms of her service-connected back disabilities, radiculitis of the bilateral lower extremities, and any other service-connected disabilities.  Provide the Veteran with another opportunity to fill out and return VA Form 21-8940, Veteran's Application For Increased Compensation Based on Unemployability.

The Veteran should also be asked to provide the appropriate information and consent to obtain any outstanding VA and/or private treatment records with respect to her claims on appeal.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's electronic VA claims file.

2. After completing the above and associating any outstanding evidence with the claims file, provide the Veteran with a VA medical opinion from an appropriate medical specialist regarding the functional effects of the Veteran's service-connected back disabilities and radiculitis of the bilateral lower extremities on her ability to obtain and maintain a physical and sedentary occupation. 

If the medical specialist determines that another VA examination is necessary to assist in determining the functional effect of the Veteran's service-connected lumbosacral strain, degenerative disc disease, and radiculitis of the bilateral lower extremities, then provide the Veteran with such examination in accordance with the current disability questionnaires.  

The electronic claims file must be made available for review and the medical specialist's report must reflect that such review occurred.  

The medical specialist must document from the record (and from the Veteran if provided with a VA examination) the Veteran's work and educational history.  The medical specialist must comment on the Veteran's level of occupational impairment caused by her service-connected disabilities, consistent with her education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The medical specialist must provide a complete explanation for all opinions expressed.  The reasons should take into account the Veteran's reported symptoms and medical evidence of record.  If the Veteran is found to be able to engage in physical or sedentary work, notwithstanding her service-connected disabilities, the medical specialist should provide examples of the type(s) of employment the Veteran would be able to perform and maintain.

3. Once the above actions have been completed, the claims on appeal must be readjudicated.  If the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




